Broyles, C. J.
Jolm M. Chapman sued G. A. Bates and Lorenzo Bates for damage to an automobile and obtained a verdict for $100 principal, $11.94 interest, and costs of suit. Chapman, being dissatisfied with the amount of the verdict, moved for a new trial. The evidence authorized a finding that both of the drivers of the two automobiles (the Chapman car and the Bates car) were guilty of negligence, and that both automobiles were considerably damaged by their collision, and the jury by their verdict evidently determined that the negligence of the driver of the Bates car was greater than the negligence of the operator of the Chapman ear, but that, because of the latter’s negligence, Chapman’s damages should be decreased to the amount stated in their verdict. The finding of the jury having been approved by the trial judge and authorized by some evidence, and no error of law being complained of, this court is without authority to interfere.

Judgment affirmed.


Lulce, J., concurs. Blood-worth, J., absent on account of illness.